UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7638


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL JUNIOR MCNEIL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge.  (1:10-cr-00406-WO-1; 1:13-cv-00718-
WO-LPA)


Submitted:   January 10, 2017             Decided:   January 19, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and DAVIS,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Daniel Junior McNeil, Appellant Pro Se.      Lisa Blue Boggs,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Daniel Junior McNeil seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                           We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

     When, as here, the United States or its officer or agency

is a party, the notice of appeal must be filed no more than 60

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he

timely   filing   of   a   notice   of       appeal   in    a    civil   case    is    a

jurisdictional requirement.”         Bowles v. Russell, 551 U.S. 205,

214 (2007).

     The district court’s order was entered on the docket on

August 11, 2015.       The district court found on limited remand

from this court that the notice of appeal was not timely filed

under Fed. R. App. P. 4(c)(1).               We review this factual finding

for clear error, see Ray v. Clements, 700 F.3d 993, 1012 (7th

Cir. 2012), and we discern no such error.                   Thus, the notice of

appeal was filed on October 16, 2015, beyond the appeal period.

Because McNeil failed to file a timely notice of appeal or to

obtain   an   extension    or   reopening       of    the       appeal   period,      we

dismiss the appeal.        We dispense with oral argument because the

                                         2
facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       3